DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2, 3, 6-9 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Levola et al (US 2016/0033784 A1) in view of Lutolf et al (US 2016/0274281 A1).
Levola teaches a display device (Fig. 6D, 11A-B; P0044, 0048, 0053) comprising:
a waveguide (5, P0048) comprising:
a surface (top) comprising;
a plurality of discrete areas (each x, y point, P0145), each discrete area comprising:
a grating (4) comprising a plurality of protrusions forming a grating (4’c(ii), each x, y points of Fig. 11); and
a layer (23), wherein the layer (23) is formed by deposited material on the plurality of protrusions (4’c(ii)), wherein at least one parameter (thickness) of the layer varies across the discrete area (P0090),
wherein the layers (23) and plurality of protrusions (4’c(ii)) formed on each of the plurality of discrete areas (x, y points of Fig. 11) form optical elements (gratings) on the surface (top); and
wherein the at least one parameter is a thickness of the layer across the area (P0090), which includes coverage, wherein the layer covers less than an entirety of the area (see Levola, Fig. 6D).
Levola does not teach expressly the top layer being reflective forming a reflective optical elements with varying reflectivities with the varying of the parameter across the discrete areas, 
Lutolf teaches an optical device (Fig. 3e) comprising a plurality of protrusions (4) on an area of a surface (top); and a metal reflective material (5, including Zn alloy, P0121) disposed on the area and forming a layer on surfaces of the plurality of protrusions (4), the layer (5) having at least one parameter (thickness, d) that varies across the area (P0150), wherein a reflectivity of the light redirecting element varies with the at least one parameter of the layer across the area (P0137, 0169).
Levola and Lutolf are analogous art because they are from the same field of endeavor, optical gratings.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the device taught by Levola to include a metal for the layer which results in the reflectivity of the element with the varying thickness parameter since Lutolf teaches using a semiconductor (such as the one used in Levola) or a metal layer
The motivation for doing so would have been reduce zero order light (Lutolf, P0012, 0029).
	Finally, Levola and Lutolf discloses the claimed invention except for the metal being liquid, but it would have been obvious to one having ordinary skill in the art at the time the invention was made to try liquid metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as .

Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Levola and Lutolf as applied to claim 2 above and further in view of Sato et al (US 7,430,076 B2).
Levola and Lutolf teach the device previously discussed.
Levola and Lutolf does not teach expressly a reflective layer on surfaces of the protrusion wherein a thickness of the layer varies (by 25%) across the area occupied by the plurality of protrusions or the composition varies across the area.
Sato teaches a diffractive optical grating structure (Fig. 1) comprising a metal reflective layer (104 and on 103) on surfaces of protrusions (part of 105) wherein a thickness of the layer varies across the area occupied by the protrusions (the thickness varies in the 104 section since the gratings have different depths) and the layer varies by composition in that the area of 104 is gold and the layer above 103 is quartz (column 13 line 59 – column 14 line 9).   
Levola, Lutolf and Sato are analogous art because they are from the same field of endeavor, optical grating devices.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the diffractive optical grating structure of Levola and Lutolf to include the varying reflective layer taught by Sato.
Sato does not state an exact variation of 25%, but it would have been obvious to one of ordinary skill in the art at the time the invention was made to try 25% variation, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not 
The motivation for doing so would have been to increase the reflectivity of the grating structure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-15 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 13-15, 17, 18 and 20 of U.S. Patent No. 10,371,876 B2 in view of Valera et al (US 2015/0086163 A1).  
The claims correspond as shown in the table with differences italicized.  The difference between the current claims and the 10,371,876 patent claims is the presence of the incoupling elements to redirect incident light at angle such that light propagates through the waveguide.
Valera teaches an incoupling optical element (8, Fig. 1A) configured to redirect incident light at angles such that the incident light propagates through an optical waveguide structure (3) by total internal reflection.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the claims to include an incoupling element as taught by Valera.
The motivation for doing so would have been to enhance the diffractive efficiency of the grating in the waveguide (Valera, P0055).
Further, another difference between the current claims and the 10371876 patent includes a plurality of discrete areas having the protrusion waveguide structure, but at the time of the invention, it would have been obvious to a person of ordinary skill in the art to repeat the claimed structure resulting in the plurality of discrete, repeat areas, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Current claims
US 10371876
2. An optical device comprising: an optical waveguide structure comprising: a light redirecting element comprising: a plurality of 
an incoupling optical element configured to redirect incident light at angles such that the incident light propagates through the optical waveguide structure by total internal reflection, wherein the incoupling optical element comprises: a diffractive optical grating structure comprising: a plurality of protrusions; and a reflective layer on surfaces of the protrusions, and wherein at least one parameter of the reflective layer varies across an area occupied by the plurality of protrusions, and wherein a reflectivity of the diffractive optical grating structure varies with the at least one parameter of the reflective layer across the area occupied by the plurality of protrusions.

2. The optical device of claim 1, wherein the at least one parameter is a thickness of the reflective layer across the area occupied by the plurality of protrusions.
4. (New) The optical device of Claim 3, wherein the thickness of the layer varies by 25% or more across the area.
3. The optical device of claim 2, wherein the thickness of the reflective layer varies by 25% or more across the area occupied by the plurality of protrusions.
5. (New) The optical device of Claim 2, wherein the at least one parameter is a composition of the layer across the area.
4. The optical device of claim 1, wherein the at least one parameter is a composition of the reflective layer across the area occupied by the plurality of protrusions.
6. (New) The optical device of Claim 2, wherein the at least one parameter is coverage of the layer across the area, and wherein the layer covers less than an entirety of the area.
5. The optical device of claim 1, wherein the at least one parameter is the coverage over the reflective layer, and wherein the reflective layer covers less than an entirety of the area occupied by the plurality of protrusions.
7. (New) The optical device of Claim 2, wherein the layer comprises metal.
6. The optical device of claim 1, wherein the reflective layer comprises metal.
8. (New) The optical device of Claim 7, wherein the metal is a liquid metal.
7. The optical device of claim 6, wherein the metal is a liquid metal.
9. (New) The optical device of Claim 8, wherein the liquid metal is selected from the group consisting of: gallium; indium; mercury; gallium-indium eutectic; gallium-indium alloy; gallium indium tin alloy; Ga, In, Sn and Zn alloy; Ga, In, and Sn alloy; sodium-potassium 


13. The optical device of claim 12, wherein the optical waveguide structure comprises at least one additional waveguide, wherein the first waveguide and the at least one additional waveguide form a waveguide stack.
11. (New) The optical device of Claim 10, wherein the area is delineated by walls or barriers on the surface of the optical waveguide structure, wherein the walls or barriers extend vertically to a height above the plurality of protrusions, and wherein the walls or barriers are configured to function as spacers to provide a gap between the waveguide and the at least one additional waveguide in the optical waveguide structure.
14. The optical device of claim 13, wherein the area occupied by the diffractive optical grating is delineated by walls or barriers on the surface of the optical waveguide structure, wherein the walls or barriers extend vertically to a height above the plurality of protrusions, and wherein the walls or barriers are configured to function as spacers to provide a gap between the first waveguide and the at least one additional waveguide in the stack of waveguides.
12. (New) The optical device of Claim 10, wherein the waveguide stack is optically coupled to a spatial light modulator, wherein the spatial light modulator is configured to inject light containing image information into the waveguide stack.
17. The optical device of claim 13, wherein the waveguide stack is optically coupled to a spatial light modulator, wherein the spatial light modulator is configured to inject light into the waveguide stack.
13. (New) The optical device of Claim 10, wherein the first waveguide and the at least one additional waveguide each comprise associated outcoupling optical elements, wherein the respective associated outcoupling optical elements are configured to redirect light out of the first waveguide and the at least one additional waveguide with different amounts of wavefront divergence.
18. The optical device of claim 13, wherein the first waveguide and the at least one additional waveguide each comprise associated outcoupling optical elements, wherein the respective associated outcoupling optical elements are configured to redirect light out of the first waveguide and the at least one additional waveguide with different amounts of wavefront divergence.
14. (New) The optical device of Claim 10, wherein the optical device is an augmented reality display, wherein the first waveguide and the at least one additional waveguide are configured to transmit light from an ambient environment.
20. The optical device of claim 13, wherein the optical device is an augmented reality display, wherein the first waveguide and the at least one additional waveguide are configured to transmit light from an ambient environment.
15. (New) The optical device of Claim 10, wherein each waveguide of the stack of waveguides comprises an incoupling grating, wherein, in a top-down view, incoupling gratings of different waveguides are laterally offset from one another.
15. The optical device of claim 13, wherein the diffractive optical grating structure is configured to incouple the incident light into the first waveguide, and wherein the at least one additional waveguide has associated additional incoupling optical elements.

1. An optical device comprising: an optical waveguide structure comprising: an incoupling optical element configured to redirect incident light at angles such that the incident light propagates through the optical waveguide structure by total internal reflection, wherein the incoupling optical element comprises: a diffractive optical grating structure comprising: a plurality of protrusions; and a reflective layer on surfaces of the protrusions, and wherein at least one parameter of the reflective layer varies across an area occupied by the plurality of protrusions, and wherein a reflectivity of the diffractive optical grating structure varies with the at least one parameter of the reflective layer across the area occupied by the plurality of protrusions.
20. (New) The optical device of Claim 19, wherein the at least one parameter is a thickness of the layer across the area.
2. The optical device of claim 1, wherein the at least one parameter is a thickness of the reflective layer across the area occupied by the plurality of protrusions.
21. (New) A display device comprising: a waveguide comprising: a surface comprising; a plurality of discrete areas, each discrete area comprising: a plurality of protrusions forming a grating; and a reflective layer, wherein the reflective layer is formed on the plurality of protrusions, wherein at least one parameter of the reflective layer varies across the discrete area, wherein the reflective layers and plurality of protrusions formed on each of the plurality of discrete areas form reflective optical elements on the surface, and wherein reflectivities of the reflective optical elements vary with at least one parameter of the reflective layers across the discrete areas.
1. An optical device comprising: an optical waveguide structure comprising: an incoupling optical element configured to redirect incident light at angles such that the incident light propagates through the optical waveguide structure by total internal reflection, wherein the incoupling optical element comprises: a diffractive optical grating structure comprising: a plurality of protrusions; and a reflective layer on surfaces of the protrusions, and wherein at least one parameter of the reflective layer varies across an area occupied by the plurality of protrusions, and wherein a reflectivity of the diffractive optical grating structure varies with the at least one parameter of the reflective layer across the area occupied by the plurality of protrusions.


Allowable Subject Matter
Claims 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and if the double patent rejection is overcome).
The following is a statement of reasons for the indication of allowable subject matter:  
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious an optical device comprising the claimed waveguide structure, light redirecting element, protrusions, reflective material and parameter in combination with the waveguide structure further including an additional waveguide forming a waveguide stack with the claimed waveguide,
in combination with the rest of the claimed limitations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883